DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 
Response to Amendment
- The amendment filed on October 05, 2021 has been entered.
- Claims 1-2, 6-10, 14-17 and 21-24 are pending.
- Claims 1, 6, 8, 9, 14 and 16-17 have been amended.
- Claims 23-24 has been added.
- Claims 1-2, 6-10, 14-17 and 21-24  are rejected.

				
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-10, 14-17 and 21-24  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/460,594  in view of Jha (Pub. No. US 2015/0223117 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and co-pending application discloses transmitting a flow-based data packet in a handover procedure, and the method specifically relates to a procedure in which UE is handed over from a source RAN element (for example, a base station) to a target RAN element (for example, a base station).
	However, co-pending application fails to disclose an based on the first mapping relationship, determining, by the target base station, a second mapping relationship between the flow of the mobile device and a radio bearer of the target base station.
	Jha discloses based on the first mapping relationship, determining, by the target base station, (the mandatory bearer information may be carried though an additional bit in the handover requests 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by co-pending application to include the second mapping is based on the first mapping. The motivation to combine is execute operations configured to reduce latency during handover from source eNB 16(1) to target eNB (See ¶0010).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-10, 15, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jha (Pub. No. US 2015/0223117 A1) in view of Gao e al. (Pub. No. US 2014/0204771 A1) , and,  further in view of Xu et al. (Pub. No. US 2015/0358866 A1; published on December 10, 2015).
Regarding claims 1 and 9, Jha discloses at least one processor; (See ¶0043, a processor cam execute any type of instruction) and a memory storing instructions executable by that least one processor, (See ¶0043, memory element being able to store instructions in non-transitory media; processor can execute any type of instructions) wherein the instructions cause the at least on processor to: the handover request message comprises indicating a first mapping relationship between a flow of the mobile device and an radio bearer of the source base station;( handover requests of UE 14 from source eNB 16(1) to target eNB 16(2) and 16(3) may include information on mandatory bearers required by the application executing at UE 14. For example, the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE (for example, to maintain a specific QoS; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer) based on the first mapping relationship, determining, by the target base station, (the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer)  a second mapping relationship between the flow of the mobile device, and a radio bearer of the target base station; (See ¶0010, with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0017, target eNB to admit the establishment requests for new radio bearers; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5; interpreted the target base station has mapping relationship between its bearer and the UE flow) transmitting, by the target base station, a handover acknowledgement message to  the source base station (See ¶0010, The target eNBs 16(1) and 16(2) can respond with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5) wherein the radio bearer of the target base station is established based on the radio bearer of the source base station. (See ¶0010, with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0017, target eNB to admit the establishment requests for new radio bearers; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5; interpreted new radio bearers are established based on the request message mandatory bearers)
Jha fails to disclose receiving a handover request message from a source base station, wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; receiving, by the target base station, data packet of the flow of the mobile device from the source base station through a tunnel between the 
Gao discloses receiving a handover request message from a source base station, (See ¶0241, The macro eNB 104 sends (at 2010) an Offload Request message to the LeNB 108) wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; (See ¶0241, The Offload Request message can include certain information, including information identifying the radio access bearer(s) to be offloaded, UE profile information (to identify the UE that is the subject of the data offload), quality-of-service (QoS) profile information (to describe the QoS associated with communications with a UE 110) receiving, by the target base station, (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1) data packet of the flow of the mobile device from the source base station through a tunnel between the target base station and the source base station, (See ¶0270, For each E-RAB that the target LeNB has decided to admit, the target LeNB may include a DL GTP Tunnel Endpoint IE within the E-RABs Admitted Item IE of the Offload Request Acknowledge message to indicate that the target LeNB accepts the proposed offload of downlink data for this E-RAB and the corresponding address at the LeNB for the macro eNB to forward DL data associated to the E-RAB.) and the tunnel is established for the first radio bearer of the source base station (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  receiving a request with mapping between flow id and radio bearer from the source enb to target enb to include the request can further include a Qos information and 
However, Jha in view of Gao fails to disclose transmitting, by the target base station, the data packet of the flow on the radio bearer of the target base station to the mobile device
Xu disclose  transmitting, by the target base station, the data packet of the flow on the radio bearer of the target base station to the mobile device (See ¶0249, case a request for addition of an SCG bearer is sent from the MeNB, the SeNB may assign a radio resource to the terminal considering the received E-RAB QoS parameter information; See ¶0250, The SeNB may configure a transport bearer for transmitting uplink/downlink traffic of the terminal)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting a request indicate the bearer and qci to include target base station configuring a bearer for transmitting uplink and downlink traffic of the terminal. The motivation to combine is efficiently supporting a dual connectivity operation in a heterogeneous network (See ¶0004).
Regarding claims 2, 10 and 23, Jha to disclose the QoS information comprises QoS class identifier (QCI), guaranteed bit rate (GBR), or maximum rate. (the QOS comprising QCI see ¶0016)
Regarding claims 7 and 15, Jha discloses the target base station receives the handover request message via a direct interface between the target base station and the source base station. (See ¶0014, HO mechanism include certain information for the handover in the handover request message through a X2)
Regarding claim 17, Jha discloses a non-transitory computer-readable storage medium storing a program which, when executed by a processor in a target base station, cause the target base station to implement operations comprising: (See ¶0043, memory element being able to store instructions in a non-transitory media; a processor to execute any type of instructions) the handover request message handover requests of UE 14 from source eNB 16(1) to target eNB 16(2) and 16(3) may include information on mandatory bearers required by the application executing at UE 14. For example, the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE (for example, to maintain a specific QoS; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer) based on the first mapping relationship, determining, by the target base station, (the mandatory bearer information may be carried though an additional bit in the handover requests (see ¶ 0008, and ¶0021), where "mandatory bearer" comprises a bearer that is required by a specific application executing and using the PDN connection at the UE; interpreted that by sending mandatory information in the request its indicating a mapping between the flow and bearer)  a second mapping relationship between the flow of the mobile device, and a radio bearer of the target base station; (See ¶0010, with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0017, target eNB to admit the establishment requests for new radio bearers; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5; interpreted the target base station has mapping relationship between its bearer and the UE flow) transmitting, by the target base station, a handover acknowledgement message to  the source base station (See ¶0010, The target eNBs 16(1) and 16(2) can respond with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5)
Jha fails to disclose receiving a handover request message from a source base station, wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio 
Gao discloses receiving a handover request message from a source base station, (See ¶0241, The macro eNB 104 sends (at 2010) an Offload Request message to the LeNB 108) wherein the handover request message comprises quality of service (QoS) information of a mobile device, radio bearer identifier information of the source base station; (See ¶0241, The Offload Request message can include certain information, including information identifying the radio access bearer(s) to be offloaded, UE profile information (to identify the UE that is the subject of the data offload), quality-of-service (QoS) profile information (to describe the QoS associated with communications with a UE 110) receiving, by the target base station, (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1) data packet of the flow of the mobile device from the source base station through a tunnel between the target base station and the source base station, (See ¶0270, For each E-RAB that the target LeNB has decided to admit, the target LeNB may include a DL GTP Tunnel Endpoint IE within the E-RABs Admitted Item IE of the Offload Request Acknowledge message to indicate that the target LeNB accepts the proposed offload of downlink data for this E-RAB and the corresponding address at the LeNB for the macro eNB to forward DL data associated to the E-RAB.) and the tunnel is established for the first radio bearer of the source base station (See ¶0050, When the macro eNB 104 receives a downlink data packet, the macro eNB 104 associates the downlink data packet in the GTP tunnel to the corresponding LeNB 108-1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  receiving a request with mapping between flow id and radio bearer 
However, Jha in view of Gao fails to disclose transmitting, by the target base station, the data packet of the flow on the radio bearer of the target base station to the mobile device
Xu disclose  transmitting, by the target base station, the data packet of the flow on the radio bearer of the target base station to the mobile device (See ¶0249, case a request for addition of an SCG bearer is sent from the MeNB, the SeNB may assign a radio resource to the terminal considering the received E-RAB QoS parameter information; See ¶0250, The SeNB may configure a transport bearer for transmitting uplink/downlink traffic of the terminal)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify transmitting a request indicate the bearer and qci to include target base station configuring a bearer for transmitting uplink and downlink traffic of the terminal. The motivation to combine is efficiently supporting a dual connectivity operation in a heterogeneous network (See ¶0004).
Regarding claim 21, Jha discloses the apparatus is a component of a base station that acts as a target base station in a handover process. (See ¶0042, include suitable interface for receiving and transmitting communicating data)
Regarding claim 22, Jha discloses the apparatus is the target base station in a handover process. (See ¶0008, handover request being sent by the first enb to a second enb)
Claims 6 , 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Gao, Xu and Raghothaman et al. (Pub. No. US 2013/0324114 A1; hereinafter Rag ).

Rag discloses receiving, by the target base stations an end marker indicating an end of transmission of the data packet received from the source base station. (See ¶0103, the end marker functionality may be used for denoting a switch in the data path from source to target eNB;  sending a signal to a WTRU to start transmitting and receiving on the direct path starting from indicated PDCP sequence number (SN) in the end marker; interpreted that end marker is transmitted from source to target enb and from target to UE)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system to include an end marker indicating the end of transmission. The motivation to combine is enable WTRUs to move from infrastructure links to direct links in an efficient manner, with reasonable delays, and with no loss of data in the process (See ¶0074).
Claims  8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jha in view of Gao, Xu and Ho et al. (Pub. No. US 2009/0061876 A1; hereinafter Ho).
Regarding claims 8 and 16, Jha in view of Gao and Xu fails to disclose receiving, by the target base station, a data packet of the flow from a core network; and transmitting, by the target base station, the data packet of the flow from the core network to the mobile device.
Ho discloses receiving, by the target base station, a data packet of the flow from a core network; (See ¶0038-0039, the MME/SAE gateway may send packets for the UE to the target Enb via the S1 interface) and transmitting, by the target base station, the data packet of the flow from the core network to the mobile device. (See ¶0040, the target enb may send all of the packets forwarded from the source enb before sending any of the packets received from the SAE gateway to the UE)
.
Response to Arguments
Applicant’s arguments with respect toward claim(s) 1, 9 and 17 limitation “a tunnel between the radio bearer of the target base station and the radio bearer of the source base station” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed toward claims 1, 9 and 17 limitation “the radio bearer of the target base station is established based on the radio bearer of the source base station” have been fully considered but they are not persuasive. Applicant argues Jha fails to disclose “the radio bearer of the target base station is established based on the radio bearer of the source base station.” Examiner respectfully disagrees with applicant. Jha discloses the radio bearer of the target base station is established based on the radio bearer of the source base station. (See ¶0010, with a handover request acknowledgement message if the mandatory bearers are acceptable; See ¶0017, target eNB to admit the establishment requests for new radio bearers; See ¶0031, a handover request acknowledgement message may be sent to the source eNB if target eNB 16 can accommodate the bearers with QCI-1 and QCI-5; interpreted new radio bearers are established based on the request message mandatory bearers)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamaki et al. (Pub. No. US 2012/0302240 A1)- 0052- A source eNB may initiate a handover procedure (from a control plane perspective) and forward incoming data that has not yet been delivered 
Chai et al. (Pub. No. US 2015/0181470 A1)- ] an identifier of the user equipment allocated at the source base station, an identifier of the user equipment allocated at the first target base station and/or the second target base station, a first transparent container configuration, an identifier of at least one RAB rejected by the first target base station and/or the second target base station, an identifier of at least one RAB accepted by the first target base station, fifth type of GTP tunnel endpoint information corresponding to an identifier of at least one RAB accepted by the first target base station, an identifier of at least one RAB accepted by the second target base station, sixth type of GTP tunnel endpoint information corresponding to an identifier of at least one RAB accepted by the second target base station, second type of GTP tunnel endpoint information corresponding to an identifier of an RAB accepted by the second target base station, and a corresponding relation between at least one RAB accepted by the first target base station and/or the second target base station and the first target base station and/or the second target base station,
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Tejis Daya/Primary Examiner, Art Unit 2472